Citation Nr: 0927237	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the cervical spine for the 
period from May 1, 2004, to July 22, 2008.

2.  Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease of the cervical spine since 
July 23, 2008.

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine for the 
period from May 1, 2004, to July 22, 2008.

4.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease of the lumbar spine since July 
23, 2008.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a cervical spine disability, effective May 1, 2004, and 
awarded a 10 percent disability rating for a lumbar spine 
disability, effective May 1, 2004.  By a May 2009 rating 
decision, the RO increased the disability rating for both 
disabilities from 10 to 20 percent disabling, each effective 
July 23, 2008.  Despite the increased rating granted by the 
RO, the Veteran's appeal remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  In January 2008, the 
Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  For the period from May 1, 2004, to July 22, 2008, the 
Veteran's cervical spine disability (degenerative joint 
disease) was manifested by subjective complaints of pain, and 
objective findings of localized tenderness that did not 
result in an abnormal gait, and normal ranges of motion.  It 
was not productive of any incapacitating episodes.  Ankylosis 
of the spine and complete ankylosis of the cervical spine 
were not shown.  Neurological manifestations including 
radiculopathy associated with the service-connected neck 
disability were not shown.

2.  Since July 23, 2008, the Veteran's cervical spine 
disability has been manifested by subjective complaints of 
constant pain, and objective findings of forward flexion 
limited to 30 degrees, and a combined range of motion greater 
than 170.  It has not been productive of any incapacitating 
episodes within any 12 month period.  Ankylosis of the spine 
and complete ankylosis of the cervical spine are not shown.  
Neurological manifestations including radiculopathy 
associated with the service-connected neck disability have 
not been shown.

3.  For the period from May 1, 2004, to July 22, 2008, the 
Veteran's low back disability (degenerative disc disease) was 
manifested by low back pain, forward flexion limited to no 
less than 60 degrees, and a combined range of motion greater 
than 120 degrees.  Objective findings of ankylosis and 
incapacitating episodes were not shown.   Neurological 
manifestations associated with the low back disability were 
shown.

4.  Since July 23, 2008, the Veteran's low back disability 
has been manifested by forward flexion of the thoracolumbar 
spine limited to 60 degrees or more, and a combine range of 
motion not greater than 120 degrees.  Objective findings of 
ankylosis and incapacitating episodes within the past 12 
months were not shown.   Neurological manifestations 
including radiculopathy associated with the low back 
disability were shown.


CONCLUSIONS OF LAW

1.  For the period from May 1, 2004, to July 22, 2008, the 
criteria for a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine had not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5242, 5243 (2008). 

2.  Since July 23, 2008, the criteria for a rating in excess 
of 20 percent for degenerative joint disease of the cervical 
spine have not been met.  38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5242, 
5243 (2008).




3.  For the period from May 1, 2004, to July 22, 2008, the 
criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine had not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5238, 5242, 5243 (2008). 

2.  Since July 23, 2008, the criteria for a rating in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5238, 
5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §  4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).


A.  Cervical Spine

The Veteran's cervical spine disability (degenerative joint 
disease) has been rated as 10 percent disabling for the 
period from May 4, 2004, to July 22, 2008, and as 20 percent 
disabling since July 23, 2008, under Diagnostic Code 5242, 
degenerative arthritis of the spine.  DC 5242 is rated using 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008), 38 C.F.R. § 4.71a, 
DC 5242.  The other applicable diagnostic code is DC 5243, 
which pertains to intervertebral disc syndrome.  That 
diagnostic code is also rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

It has not been contended or shown that the Veteran has 
residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), cervical strain (DC 5237), spinal 
stenosis (5238), spondylolisthesis or segmental instability 
(DC 5239), ankylosing spondylitis (5240), or spinal fusion 
(5241), related to his cervical spine disability.  
Accordingly, the criteria pertaining to those diagnostic 
codes are not applicable.

The Veteran retired from service in April 2004.  Private 
treatment records from his primary physician dated from 2000 
to 2005 demonstrate complaints of neck pain.  In November 
2003, the Veteran underwent an MRI of the cervical spine 
which showed cervical degenerative joint disease with 
posterior osteophytes.  The first post-service clinical 
record regarding the cervical spine is a May 2004 VA 
examination.  

On May 2004 VA examination, the Veteran reported daily neck 
pain.  He denied any radicular symptoms.  Range of motion 
testing revealed "full cervical range of motion with pain on 
forward flexion and tenderness to palpation at C7-T2."  No 
specific ranges of motion were recorded.  The assessment was 
degenerative joint disease of the cervical spine. 

On July 2005 VA examination, the Veteran was reported to have 
no complaints regarding his cervical spine and range of 
motion testing was deferred for this reason.  X-ray 
examination revealed mild facet hypetrophy with apparent left 
neural foraminal narrowing at C3/4, which was found to be a 
minor abnormality.  The assessment was "doubt cervical 
pathology."

A July 2005 private chiropractic record reflects complaints 
of neck pain that was exacerbated when the Veteran sat for 
prolonged periods of time and towards the end of the day.  
Range of motion testing revealed decreased left and right 
lateral flexion, left rotation, and extension, with no pain 
on movement.  No specific ranges of motion were documented.  
The diagnosis was cervical segmental dysfunction and 
restriction and stiffness in the cervical region.

On July 2008 VA examination, the Veteran reported constant, 
daily pain in his neck that was moderate in degree.  Range of 
motion testing revealed active and passive forward flexion to 
30 degrees, with pain at 30 degrees, active and passive 
extension to 30 degrees, with pain at 20 degrees, bilateral 
active and passive lateral flexion to 30 degrees, with pain 
at 30 degrees, and bilateral active and passive rotation to 
60 degrees, with pain at 50 degrees.  There was pain after 
repetitive movement, however, there was no additional loss of 
motion on repetitive use.   The diagnosis was cervical spine 
musculoskeletal pain, which had significant effects on his 
occupation due to pain.  The Veteran reported that he had 
taken about five weeks off from work within the past year due 
to neck pain and low back pain.  The disability was assessed 
to have a moderate impact on the Veteran's ability to 
complete chores, exercise, play sports, and partake in 
recreation.  It had mild effects on his ability to shop and 
travel, with no effects on his ability to tend to tasks of 
daily living. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The Board finds that, for the period from May 1, 2004, to 
July 22, 2008,  the limitation of motion of the Veteran's 
cervical spine, as shown on VA examinations in May 2004 and 
July 2005, falls at most within the requirements for a 10 
percent rating:  greater than 30 degrees but not greater than 
40 degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal spinal contour.  Limitation of flexion of the 
cervical spine to 30 degrees or less, combined cervical 
motion of 170 degrees or less, or muscle spasm or guarding 
severe enough to result in an abnormal spinal contour, are 
not shown for this period of time.  38 C.F.R. § 4.71a, DC 
5237.  Thus, the General Rating Formula for Diseases and 
Injuries of the Spine cannot serve as a basis for an 
increased rating from May 1, 2004, to July 22, 2008.

The Board also finds that for the period since July 23, 2008, 
limitation of motion of the Veteran's cervical spine, as 
shown on VA examination in July 2008, falls at most within 
the requirements for a 20 percent rating:  forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Limitation of flexion of the cervical 
spine to 15 degrees or less or favorable ankylosis of the 
entire cervical spine are not shown.  38 C.F.R. § 4.71a, 
DC 5242.   Rather, the Veteran had forward flexion to 30 
degrees.   Therefore, the General Rating Formula for Diseases 
and Injuries of the Spine cannot serve as the basis for an 
increased rating.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the cervical spine, the Board 
turns to the question of whether the Veteran is entitled to a 
rating in excess of 20 percent based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examinations in May 2004, July 2005, and July 2008, the 
Veteran denied experiencing any incapacitating episodes, 
meaning bedrest prescribed by a physician, as a result of his 
cervical spine disability in the past 12 months.  The record 
otherwise does not demonstrate any incapacitating episodes.  
Accordingly, the Board finds that he is not entitled to a 
rating higher based upon this diagnostic code throughout the 
pendency of the appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based upon any 
combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations for the period 
from May 1, 2004, to July 22, 2008, on VA examination in May 
2004, range of motion testing of the Veteran's cervical spine 
was "full," or normal.  On VA examination in July 2005, he 
did not have any complaints of his cervical spine and range 
of motion testing was therefore not conducted.  As there no 
abnormal range of motion testing was shown at these 
examinations, and instead the Veteran was rated for localized 
tenderness that did not result in an abnormal gait, a higher 
rating based on range of motion testing is not warranted 
under the general rating formula.  




Next, with regard to the orthopedic manifestations for the 
period since July 23, 2o08, VA examination conducted in July 
2008 demonstrated forward flexion to 30 degrees, extension to 
20 degrees, bilateral lateral flexion to 30, and bilateral 
rotation to 60 degrees.  The requirements for a higher rating 
under the general rating formula, limitation of flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire spine, are not shown and therefore a 
higher rating based on range of motion testing is not 
warranted since July 23, 2008, under the general rating 
formula

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Codes 8510 and 8511 provide the rating criteria 
for paralysis of the upper and middle radicular groups, and 
therefore neuritis and neuralgia of those nerves.  Complete 
paralysis of the those nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, for the major arm, 
and as 20, 30, and 40, for the minor arm, respectively.  
38 C.F.R. § 4.124a, DCs 8510, 8511 (2008).  Diagnostic Codes 
8610 and 8611 refer to neuritis of the upper and middle 
radicular group nerves, and DCs 8710 and 8711 refer to 
neuralgia of the upper and middle radicular nerves.

On VA examination in May 2004, the Veteran denied 
experiencing radicular symptoms related to his neck.  
Neurological examination was normal regarding the upper 
extremities.  On VA examination in July 2005, the Veteran 
again denied experiencing radicular symptoms related to his 
neck.  On VA examination in July 2008, the Veteran did not 
report any radicular symptoms of the neck and no neurological 
abnormalities of the cervical spine were found.

The Veteran has not complained of sensory abnormalities 
related to his neck disability, and examination has revealed 
no neurological impairment or sensory deficits.  The findings 
in the medical records accordingly do not support a 
conclusion that the Veteran has radiculopathy of the cervical 
spine, or that he has any other objective neurological 
symptoms related to his neck disability.  The Veteran is thus 
not entitled to an increased rating for his neck disability 
based upon consideration of any neurologic residuals because 
there are no independently ratable neurologic residuals shown 
or diagnosed by the treating and examining physicians.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran has complained of a worsening of cervical pain at 
times, this pain occurs only after certain activities, such 
as from prolonged sitting, and also occurs towards the end of 
the day.  On VA examinations in May 2004, July 2005, and July 
2008 no limitation of motion was elicited due to the effects 
of pain or weakness on repetitive testing.  Thus, the Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
a rating greater than 10 percent for the period from May 1, 
2004, to July 22, 2008, and for a rating greater than 20 
percent since July 23, 2008. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's neck disability, 
but, findings supporting higher ratings have not been 
documented.  In addition, it has not been shown that the 
service-connected neck disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that from May 1, 2004, 
when service connection became effective, until July 22, 
2008, the Veteran's cervical spine disability warranted a 
rating no higher than 10 percent, and since July 23, 2008, 
the Veteran's cervical spine disability warrants a rating no 
higher than 20 percent.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Veteran. App. 49 (1990).



B.  Lumbar Spine

The Veteran's lumbar spine disability (degenerative disc 
disease) has been rated as 10 percent disabling under 
Diagnostic Code 5242, degenerative arthritis of the spine, 
for the period from May 4, 2004, to July 22, 2008, and has 
been rated as 20 percent disabling since July 23, 2008, under 
Diagnostic Code 5243, intervertabral disc syndrome.  DCs 5242 
and 5243 are rated using the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008), 38 C.F.R. § 4.71a, DC 5242.  The other applicable 
diagnostic code is DC 5248, which pertains to spinal 
stenosis.  That diagnostic code is also rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

It has not been contended or shown that the Veteran has 
residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), lumbar strain (DC 5237), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241), 
related to his lumbar spine disability.  Accordingly, the 
criteria pertaining to those diagnostic codes are not 
applicable.

Private treatment records from the Veteran's primary 
physician dated from 2000 to 2005 demonstrate complaints of 
low back pain and numbness in the lower extremities.  In 
April 2001, the Veteran reported lumbar pain with symptoms of 
myelopathy, however, an MRI of the spine was within normal 
limits.  Then, a June 2002 MRI revealed diffuse degenerative 
disc disease.  A February 2004 retirement examination showed 
reported daily low back pain and a diagnosis of degenerative 
disc disease.  The first post-service clinical record 
regarding the lumbar spine is a May 2004 VA examination.  

On May 2004 VA examination, the Veteran reported a history of 
low back pain.  There was pain on forward flexion and 
bilateral rotation.  The spine was tender to palpation.  
There was normal heel-to-toe gait.  No specific ranges of 
motion were documented.  The diagnosis was degenerative disc 
disease of the lumbar spine. 




On July 2005 VA examination, the Veteran reported suffering 
from low back pain that was greater on the left side than the 
right.  The pain radiated to his legs and feet, causing 
numbness and tingling, which he described as moderate.  He 
described flare-ups that occurred every seven to ten days, 
lasting for about three to four hours.  He did not use a cane 
or back brace.  He described buttock and back pain when 
walking almost a mile.  There was no impairment to his tasks 
of daily living.  

Range of motion testing revealed forward flexion to 80 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  The spine was straight and nontender.  The 
diagnosis was lumbar spondylosis with suspected neurogenic 
claudication.  X-ray examination revealed degenerative disc 
disease and mild anterior end-plate hypertrophic changes.
   
A July 2005 private chiropractic record reflects complaints 
of low back pain accompanied by numbness in both feet and 
radiating pain in the left leg.  Back pain was exacerbated 
when he sat for prolonged periods of time and towards the end 
of the day.  Range of motion testing revealed decreased 
lumbar left lateral flexion, with no pain on movement.  No 
specific ranges of motion were documented.  Neurological 
testing was unremarkable.  The diagnosis was facet syndrome, 
restriction and stiffness in the lumbar region, and 
myospasms.

On July 2008 VA examination, the Veteran reported numbness in 
the left leg since 2000 that had been worsening over the past 
few years.  He described constant, daily low back pain that 
was sharp and moderate in severity.  Range of motion testing 
revealed active and passive forward flexion to 60 degrees, 
with pain at 50 degrees, active and passive extension to 15 
degrees, with pain at 15 degrees, bilateral active and 
passive lateral flexion to 20 degrees, with pain at 20 
degrees, and bilateral active and passive rotation to 25 
degrees, with pain at 25 degrees.  There was pain after 
repetitive movement, however, there was no additional loss of 
motion on repetitive use.  X-ray examination revealed mild 
vertebral endplate spurring in the upper lumbar region.  The 
diagnosis was degenerative disc disease of the lumbar spine 
with radiculopathy, which had significant effects on his 
occupation due to pain.  The Veteran reported that he had 
taken about five weeks off from work within the past year due 
to neck pain and low back pain.  The disability was assessed 
to have a moderate impact on the Veteran's ability to 
complete chores, exercise, play sports, partake in 
recreation, and travel.  It had mild effects on his ability 
to shop, with no effects on his ability to tend to tasks of 
daily living. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The Board finds that, for the period from May 1, 2004, to 
July 22, 2008,  the limitation of motion of the Veteran's 
lumbar spine, as shown on VA examinations in May 2004 and 
July 2005, falls at most within the requirements for a 10 
percent rating:  forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees.  
Limitation of flexion of the lumbar spine to 60 degrees or 
less, combined thoracolumbar motion of 120 degrees or less, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis are not shown.  Thus, 
the evidence does not support a higher rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine. 

The Board also finds that for the period since July 23, 2008, 
limitation of motion of the Veteran's lumbar spine, as shown 
on VA examination in July 2008, falls at most within the 
requirements for a 20 percent rating:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  Limitation 
of flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine are not 
shown.  Thus, the evidence does not support a higher rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.




As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the lumbar spine, the Board 
turns to the question of whether the Veteran is entitled to a 
higher rating based upon the diagnostic criteria pertaining 
to intervertebral disc syndrome (IDS).  IDS (pre-operatively 
or post-operatively) is to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examinations in May 2004, July 2005, and July 2008, the 
Veteran denied experiencing any incapacitating episodes, 
meaning bedrest prescribed by a physician, as a result of his 
lumber spine disability in the past 12 months.  The record 
otherwise does not demonstrate any incapacitating episodes.  
Accordingly, the Board finds that he is not entitled to a 
rating higher based upon this diagnostic code throughout the 
pendency of the appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based upon any 
combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the May 2004 
VA examination documented no specific ranges of motion, but 
stated that the Veteran had some tenderness on forward 
flexion only.  On July 2005 VA examination, range of 



motion testing revealed forward flexion to 80 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation to 35 degrees, bilaterally.   Those 
ranges of motion warrant at most a rating of 10 percent under 
the general rating formula.  As discussed above, the 
requirements for a higher rating under the general rating 
formula are not shown.

For the period since July 23, 2008, July 2008 VA examination, 
range of motion testing revealed active and passive forward 
flexion to 60 degrees, with pain at 50 degrees, active and 
passive extension to 15 degrees, with pain at 15 degrees, 
bilateral active and passive lateral flexion to 20 degrees, 
with pain at 20 degrees, and bilateral active and passive 
rotation to 25 degrees, with pain at 25 degrees.  As 
discussed above, the requirements for a higher rating under 
the general rating formula, forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section 



will be that for moderate incomplete paralysis, or with 
sciatic nerve involvement, for moderately severe incomplete 
paralysis. 38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

As a whole, the treatment records and VA examinations in this 
case demonstrate neurological manifestations of the Veteran's 
lower extremities, namely in his lower legs and feet.  A July 
2002 private treatment record reflects a diagnosis of 
generalized demyelinating polyneurapathy that was consistent 
with hereditary sensory motor neuropathy, also referred to as 
Charcot Marie Tooth Syndrome.  This was also documented on 
his February 2004 retirement examination.  A July 2004 rating 
decision granted service connection for sensorimotor 
neuropathy of the left and right foot and granted a 10 
percent disability evaluation for each disability, effective 
May 1, 2004.  Subsequent VA examinations reflect complaints 
of left leg numbness and tingling in the lower legs and feet.  
The July 2008 VA examiner concluded that the Veteran suffered 
from radiculopathy of the lower extremities, which he felt 
was related to his lumbar spine disability.  However, because 
the Veteran has already been service-connected for neuropathy 
of both lower extremities, it would not be appropriate for 
the Board to grant a separate rating for the neurologic 
manifestations of the Veteran's lower extremities in this 
case, as such an award would amount to pyramiding.  38 C.F.R. 
§ 4.14.  Accordingly, the Board finds that the Veteran is not 
entitled to a separate rating for neurological manifestations 
due to his low back disability, as he is already in receipt 
of 10 



percent disability ratings for sensorimotor neuropathy of 
both lower extremities (Charcot-Marie-Tooth Syndrome).

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran has complained of a worsening of lumbar pain, this 
pain occurs only after certain activities, such as from 
prolonged sitting, and also occurs towards the end of the 
day.  On VA examinations in May 2004, July 2005, and July 
2008 no limitation of motion was elicited due to the effects 
of pain or weakness on repetitive testing.  Thus, the Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
a rating greater than 10 percent for the period from May 1, 
2004, to July 22, 2008, and for a rating greater than 20 
percent since July 23, 2008, for a lumbar spine disability.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's lumbar spine 
disability, but, findings supporting higher ratings have not 
been documented.  In addition, it has not been shown that the 
service-connected lumbar spine disability has required 
frequent periods of hospitalization or has produced marked 
interference with the 




Veteran's employment.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that from May 1, 2004, 
when service connection became effective, until July 22, 
2008, the Veteran's lumbar spine disability warranted a 
rating no higher than 10 percent, and since July 23, 2008, 
the Veteran's lumbar spine disability warrants a rating no 
higher than 20 percent.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Veteran. App. 49 (1990).



Duties to Notify and Assist 

The Veteran's claim for an increased initial rating for a 
cervical spine disability and a lumbar spine disability 
arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's private and VA treatment records, and 
afforded him three VA examinations in relation to his claims.  
The Board finds those actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 



227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial rating higher than 10 percent for degenerative 
joint disease of the cervical spine for the period from May 
1, 2004, to July 22, 2008, is denied.

An initial rating higher than 20 percent for degenerative 
joint disease of the cervical spine for the period since July 
23, 2008, is denied. 

An initial rating higher than 10 percent for degenerative 
disc disease of the lumbar spine for the period from May 1, 
2004, to July 22, 2008, is denied.

An initial rating higher than 20 percent for degenerative 
disc disease of the lumbar spine for the period since July 
23, 2008, is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


